DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.  

Claim Objections
Claims 12, 14-16 are objected to because of the following informalities:  
Claim 12 should end with a period.  
Claim 14, line 13: “the” should be changed to --a-- in “executing the pulling controller”.
Claim 15, line 6: “the” should be removed, or claim 15 should be amended to depend from claim 14 so as to provide antecedent basis for “the successive convexification”.
Claim 16, line 1: a comma should be inserted between “medium” and “embodied”.
Claim 16, line 10: the second comma, after “method”, should be removed.  
Appropriate correction is required.

Allowable Subject Matter
Claims 5-10, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Önol et al. (“Contact-Implicit Trajectory Optimization Based on a Variable Smooth Contact Model and Successive Convexification”).
Önol teaches:
Re claim 1.  A robot configured for performing a task involving moving an object from an 2initial pose of the object to a target pose of the object in an environment (Figure 1), the 3robot comprising: 
4an input interface configured to accept contact interactions between the 5robot and the environment (Figure 1 depicts a Sawyer robot, which has force sensors at each joint); 
6a memory configured to store a dynamic model representing one or 7more of geometric, dynamic, and frictional properties of the robot and the 8environment (page 2451, section D. Software Implementation: friction), and a relaxed contact model to represent dynamic interactions 9between the robot and the object via virtual forces generated by one or more 10contact pairs associated with a geometry on the robot and a geometry on the 11object, where the virtual force acting on the object at a distance in each contact 12pair is in proportion to a stiffness of the virtual force (page 2449, section B. Contact Model: “For the ith contact pair, the magnitude of the normal contact force γi is calculated from the signed distance between the contact candidates on the robot and in the environment                 
                    
                        
                            ϕ
                        
                        
                            i
                        
                    
                
            , the virtual stiffness ki, and the curvature α by                 
                    
                        
                            γ
                        
                        
                            i
                        
                    
                    
                        
                            x
                        
                    
                    =
                    
                        
                            k
                        
                        
                            i
                        
                    
                    
                        
                            e
                        
                        
                            -
                            α
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                            
                        
                    
                
            .”); 
13a processor configured to determine, iteratively until a termination 14condition is met, a trajectory, associated control commands for controlling the 15robot, and virtual stiffness values to move the object according to the trajectory 16by performing optimization reducing the stiffness of the virtual force and 17reducing a difference between the target pose of the object and a final pose of 18the object moved from the initial pose by the robot controlled according to the 19control commands via the virtual force generated according to the relaxed 20contact model (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section C. Trajectory Optimization; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”), wherein for executing at least one iteration, the processor is 21configured to: 
22determine a current trajectory, current control commands, and 23current virtual stiffness values for a current penalty value on the stiffness 24of the virtual force by solving an optimization problem initialized with a 25previous trajectory and previous control commands determined during a 26previous iteration with a previous penalty value on the stiffness of the virtual force (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section D. Successive Convexification: “repeating the following steps in successions: linearizing the dynamics and nonlinear constraints about the state and control trajectories from the previous succession; solving the resulting convex subproblem...”; page 2451, Figures 3 and 4 show the changing cost, or penalty values.); 40MERL-3289 Corcodel et al. 
28update the current trajectory and current control commands to 29reduce the distance in each contact pair to produce an updated trajectory 30and updated control commands to initialize the optimization problem in a 31next iteration (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section C. Trajectory Optimization; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”); and 
32update the current value of the stiffness of the virtual force for the 33optimization in the next iteration (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”); and 
34an actuator configured to move a robot arm of the robot according to the 35trajectory and the associated control commands (Figure 1, Sawyer robot has actuators for driving each joint).

Re claim 2.  Wherein the virtual force corresponding to the contact pair is based on one 3or more of the stiffness of the virtual force, a curvature associated with the 4virtual force, and a signed distance between the geometry on the robot and a 5geometry in the environment associated with the contact pair (page 2449, section B. Contact Model, the magnitude of the normal contact force is calculated from the signed distance between the contact candidates on the robot and in the environment, the virtual stiffness, and the curvature.).

Re claim 3.  Wherein the virtual force points, at each instance of time during the 3interaction, a projection of a contact surface normal onto a center of mass of the 4object (page 2449, section B. Contact Model).

Re claim 4.  Wherein the optimization corresponds to a multi-objective optimization 3of a cost function, wherein the processor is further configured to perform the 4multi-objective optimization of the cost function, and swherein the cost function is a combination of: 6a first cost to determine a positioning error of the final pose of the 7object moved by the robot with respect to the target pose of the object, and41MERL-3289 Corcodel et al.9a second cost to determine a cumulative stiffness of the virtual 10forces (page 2450, section C. Cost Function and Constraints).

Re claim 11.  Wherein the task comprises at least one of a non-prehensile operation or 3a prehensile operation (page 2450, section III. Application: Non-Prehensile Manipulation).  

Re claim 112.  Wherein the termination condition is met when: 2a number of iterations is greater than a first threshold (page 2449, section C. Trajectory Optimization, “iteration s”; and page 2450, Algorithm 1, s[Wingdings font/0xDF] s+1, until s>smax), or the virtual stiffness values are reduced to zero

Re claim 13.  A method for performing, by a robot, a task involving moving an object 2from an initial pose of the object to a target pose of the object, wherein the 3method uses a processor coupled with instructions implementing the method, 4wherein the instructions are stored in a memory, 
swherein the memory storing a dynamic model representing one or more 6of geometric, dynamic, and frictional properties of the robot and the 7environment (page 2451, section D. Software Implementation: friction), and a relaxed contact model to represent dynamic interactions 8between the robot and the object via virtual forces generated by one or more 9contact pairs associated with a geometry on the robot and a geometry on the 10object, where the virtual force acting on the object at a distance in each contact 11pair is in proportion to a stiffness of the virtual force (page 2449, section B. Contact Model: “For the ith contact pair, the magnitude of the normal contact force γi is calculated from the signed distance between the contact candidates on the robot and in the environment                 
                    
                        
                            ϕ
                        
                        
                            i
                        
                    
                
            , the virtual stiffness ki, and the curvature α by                 
                    
                        
                            γ
                        
                        
                            i
                        
                    
                    
                        
                            x
                        
                    
                    =
                    
                        
                            k
                        
                        
                            i
                        
                    
                    
                        
                            e
                        
                        
                            -
                            α
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                            
                        
                    
                
            .”), and 
12wherein the instructions, when executed by the processor carry out steps 13of the method, comprising: 
14obtaining a current state of interaction between the robot and the object (page 2450, Algorithm 1, Initial state vector x1; and page 2452, section B. Experiments of the SCvx-VSCMO on Sawyer, feed forward controller); 1sand 
16determining, iteratively until a termination condition is met, a trajectory, 17associated control commands for controlling the robot, and virtual stiffness 18values to move the object according to the trajectory by performing 19optimization minimizing the stiffness of the virtual force and minimizing a 20difference between the target pose of the object and a final pose of the object 21moved from the initial pose by the robot controlled according to the control 22commands via the virtual force generated according to the relaxed contact 23model (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section C. Trajectory Optimization; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”), wherein for executing at least one iteration, the method further 24comprising: 
25determining a current trajectory, current control commands, and 26current virtual stiffness values for a current penalty value on the stiffness 27of the virtual force by solving an optimization problem initialized with a previous trajectory and previous control commands determined during a44MERL-3289 Corcodel et al.29previous iteration with a previous penalty value on the stiffness of the 30virtual force (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section D. Successive Convexification: “repeating the following steps in successions: linearizing the dynamics and nonlinear constraints about the state and control trajectories from the previous succession; solving the resulting convex subproblem...”; page 2451, Figures 3 and 4 show the changing cost, or penalty values.)40MERL-3289 Corcodel et al.; 
31updating the current trajectory and current control commands to 32reduce the distance in each contact pair to produce an updated trajectory 33and updated control commands to initialize the optimization problem in a 34next iteration (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section C. Trajectory Optimization; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”); and 
35updating the current value of the stiffness of the virtual force for 36the optimization in the next iteration (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”); and 
37moving a robot arm of the robot according to the trajectory and the 38associated control commands (page 2452, section B. experiments of the SCvx-VSCMO on Sawyer).

Re claim 16.  A non-transitory computer readable storage medium embodied thereon a 2program executable by a processor for performing a method moving an object 3from an initial pose of the object to a target pose of the object, wherein the 4medium storing a dynamic model representing one or more of geometric, sdynamic, and frictional properties of the robot and the environment, and a 6relaxed contact model to represent dynamic interactions between the robot and 7the object via virtual forces generated by one or more contact pairs associated 8with a geometry on the robot and a geometry on the object, where the virtual 9force acting on the object at a distance in each contact pair is in proportion to a 10stiffness of the virtual force (Figure 1; page 2451, section D. Software Implementation: friction; page 2449, section B. Contact Model: “For the ith contact pair, the magnitude of the normal contact force γi is calculated from the signed distance between the contact candidates on the robot and in the environment                 
                    
                        
                            ϕ
                        
                        
                            i
                        
                    
                
            , the virtual stiffness ki, and the curvature α by                 
                    
                        
                            γ
                        
                        
                            i
                        
                    
                    
                        
                            x
                        
                    
                    =
                    
                        
                            k
                        
                        
                            i
                        
                    
                    
                        
                            e
                        
                        
                            -
                            α
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                            
                                
                                    x
                                
                            
                        
                    
                
            .”);, the method, comprising: 
11obtaining a current state of interaction between the robot and the object (page 2450, Algorithm 1, Initial state vector x1; and page 2452, section B. Experiments of the SCvx-VSCMO on Sawyer, feed forward controller); 12and 
13determining, iteratively until a termination condition is met, a trajectory, 14associated control commands for controlling the robot, and virtual stiffness 15values to move the object according to the trajectory by performing 16optimization minimizing the stiffness of the virtual force and minimizing a 17difference between the target pose of the object and a final pose of the object 18moved from the initial pose by the robot controlled according to the control 19commands via the virtual force generated according to the relaxed contact 20model (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section C. Trajectory Optimization; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”), wherein for executing at least one iteration, the method further comprising: 46MERL-3289 Corcodel et al. 
22determining a current trajectory, current control commands, and 23current virtual stiffness values for a current penalty value on the stiffness 24of the virtual force by solving an optimization problem initialized with a 25previous trajectory and previous control commands determined during a 26previous iteration with a previous penalty value on the stiffness of the 27virtual force (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section D. Successive Convexification: “repeating the following steps in successions: linearizing the dynamics and nonlinear constraints about the state and control trajectories from the previous succession; solving the resulting convex subproblem...”; page 2451, Figures 3 and 4 show the changing cost, or penalty values.); 
28updating the current trajectory and current control commands to 29reduce the distance in each contact pair to produce an updated trajectory 30and updated control commands to initialize the optimization problem in a 31next iteration (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; section C. Trajectory Optimization; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”); and 
32updating the current value of the stiffness of the virtual force for 33the optimization in the next iteration (page 2449, section B. Contact Model: “k is a decision variable of optimization and initialized with large values such that there is a non-zero virtual force on each contact candidate.  Nonetheless, it is also penalized as a cost term, and hence virtual forces vanish as the optimization converges.”; and page 2450, section C. Cost Function and Constraints: “the cost function is written in terms of a quadratic final cost based on the deviations of the position and orientation of the object from a desired pose... and a quadratic integrated cost that penalizes the control variable k, and hence the virtual forces...”); and 
34moving a robot arm of the robot according to the trajectory and the 35associated control commands (page 2452, section B. experiments of the SCvx-VSCMO on Sawyer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664